Exhibit 10.6(e)
February 13, 2009
Via Fax (615) 224-1185 and Overnight Mail
Delek Refining, Ltd.
Delek Pipeline Texas, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Mr. Ed Morgan, CFO

  Re:    Second Amended and Restated Credit Agreement dated October 13, 2006, as
amended December 15, 2008 and January 30, 2009 (as at any time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
DELEK REFINING, LTD., a Texas limited partnership (“Delek Refining”); DELEK
PIPELINE TEXAS, INC., a Texas corporation (“Delek Pipeline”; together with Delek
Refining, collectively, “Borrowers”, and each individually, a “Borrower”), the
various financial institutions from time to time party thereto as “Lenders”
(collectively, “Lenders”), SUNTRUST BANK, in its capacity as collateral and
administrative agent for Lenders (together with its successors in such capacity,
“Agent”) and in such other capacities as set forth therein, and the other
parties named therein.

Ladies and Gentlemen:
     Reference is made to the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.
     Agent, Lenders and Borrowers have entered into a letter agreement dated
January 30, 2009, pursuant to which Borrowers, Agent and Lenders, among other
things, agreed to certain amendments to the Credit Agreement, including, without
limitation, delaying the effectiveness of Section 5.16(a) of the Credit
Agreement until February 13, 2009 (the “Compliance Date”). The Borrowers have
requested that the Administrative Agent extend the Compliance Date to
February 18, 2009 to clarify the structure of the proposed sale of certain
pipeline and storage assets of certain Subsidiaries of the Borrowers. Agent and
Lenders are willing to do so, on the terms and subject to the conditions
contained herein.
     Agent and Lenders hereby acknowledge and agree that the provisions of
Section 5.16(a) of the Credit Agreement shall not apply for any purpose under
the Credit Agreement until February 18, 2009, on which date such provisions
shall be deemed reinstated.
     Effective as of the date of this letter agreement, Schedule I to the Credit
Agreement shall be deemed amended, restated and replaced by the Schedule I
attached. Such Schedule I is by this reference incorporated into and shall form
a part of the Credit Agreement.
     By their signatures set forth below, each Borrower (a) acknowledges and
agrees that, except as set forth in this letter agreement, Section 5.16(a) of
the Credit Agreement shall remain in full force and effect, (b) certifies to
Agent and Lenders that as of the date hereof, no Default or Event of Default
exists; (c) ratifies and reaffirms the Obligations, each of the Loan Documents
and all of such Borrower’s covenants, duties, indebtedness, liabilities and
obligations under the Loan Documents and, without limiting the generality of the
foregoing, ratifies and reaffirms the Security Documents and all of such
Borrower’s covenants, duties, indebtedness, liabilities and obligations
thereunder; (d) jointly and severally agree to reimburse Agent for all costs and
expenses (including legal fees) incurred by Agent in connection with the
preparation of this letter agreement; (e) acknowledges and stipulates that this
letter agreement has been duly executed and delivered by such Borrower;
(f) agrees that this letter agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia (without giving effect
to any conflict of laws principles thereof); (g) agrees that this letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legal representatives, successors and assigns; (h) agrees
that, except as set forth in this letter agreement, nothing shall be deemed to
amend or modify any provision of the Credit Agreement or any of the other Loan
Documents, each of which shall remain in full force and effect; (i) agrees that
this letter agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction,

 



--------------------------------------------------------------------------------



 



and the Credit Agreement shall continue in full force and effect; and (j) agrees
to take such further actions as Agent shall reasonably request from time to time
in connection herewith or any of the transactions contemplated hereby. To the
fullest extent permitted by Applicable Law, the parties hereto each hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this letter agreement.
     This letter agreement shall be effective upon Agent’s receipt from each
Borrower of a counterpart hereof duly executed on behalf of such Borrower. The
parties acknowledge that this letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when so executed, shall be deemed to be an original, but all such counterparts
shall constitute one and the same agreement. Any manually executed signature
delivered by facsimile or other electronic transmission shall be deemed to be an
original signature hereto.
     The parties hereto have caused this letter agreement to be duly executed
and delivered by their respective duly authorized officers on the date first
written above.

            Sincerely,

AGENT:

SUNTRUST BANK, as Administrative
Agent, as Issuing Bank, as Swingline Lender
and as a Lender
      By:   /s/ Brian O’Fallon         Brian O’Fallon, Director             

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



            Accepted by:

BORROWERS:

DELEK REFINING, LTD.

By: DELEK US REFINING GP, LLC
        Title:   General Partner
      By:   /s/ Gregory A. Intemann         Name:   Gregory A. Intemann       
Title:   Treasurer              By:   /s/ Joane Walker         Name:   Joane
Walker        Title:   VP-CAO        DELEK PIPELINE TEXAS, INC.
      By:   /s/ Gregory A. Intemann         Name:   Gregory A. Intemann       
Title:   Treasurer              By:   /s/ Joane Walker         Name:   Joane
Walker        Title:   VP-CAO   

 



--------------------------------------------------------------------------------



 



         

Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                                                      Applicable Margin    
Applicable Margin     Applicable     Applicable Letter   Pricing   Average    
for Eurodollar     for Base     Commitment Fee     of Credit Fee   Level  
Availability     Loans     Rate Loans     Percentage     Percentage  
I
  Greater than $25MM     3.00% p.a.       1.50% p.a.       .50% p.a.       3.00%
p.a.  
 
                                       
II
  Less than or equal to $25MM but greater than $15MM     3.25% p.a.       1.75%
p.a.       .50% p.a.       3.25% p.a.  
 
                                       
III
  Less than or equal to $15MM but greater than $5MM     3.50% p.a.       2.00%
p.a.       .50% p.a.       3.50% p.a.  
 
                                       
IV
  Less than or equal to $5MM     3.75% p.a.       2.25% p.a.       .50% p.a.    
  3.75% p.a.  

For purposes of this Schedule I, (a) Average Availability will be computed for
each calendar quarter, commencing with the quarter ending March 31, 2009, on the
last day of each quarter and (b) any failure to deliver all Borrowing Base
Certificates pursuant to Section 5.9 for any applicable quarter shall result in
the application of Pricing Level IV above until such certificates are duly
delivered to the Collateral Agent. Changes in the Applicable Margin or
Applicable Percentages resulting from a change in the Average Availability level
shall become effective the second Business Day after the Collateral Agent makes
a determination of a change therein (such determination to be notified to
Borrowers and the Administrative Agent in writing on such Business Day).

 